Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 – 3, 8 – 10, and 12 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al (US Publication Number 2020/0174813, hereinafter “Jain”).

4.	As per claim 1, Jain teaches a method for managing access to peripherals in a containerized environment (figure 1), the method comprising: detecting, by a management service, that a first container has been started on a computing device (step 302, determining container access to a peripheral); accessing, by the management service, a policy applicable to a first application that runs in the first container (paragraphs 50 – 53); determining, by the management service, that the policy indicates that a first peripheral should be accessible to the first application (step 310, figure 3a, paragraph 54); and mapping, by the management service, the first peripheral to the first container to cause the first peripheral to be accessible to the first application (step 314, figure 3a, paragraphs 54 – 60).  

5.	As per claim 12, Jain teaches a one or more computer storage media storing computer executable instructions which when executed implement a method for managing access to peripherals in a containerized environment (figure 1), the method comprising: determining, by a management service, that a policy indicates that a first peripheral should be accessible to a first application that runs in a first container (step 302, determining container access to a peripheral); and mapping, by the management service, the first peripheral to the first container to cause the first peripheral to be accessible to the first application (mapping step 314, figure 3a, paragraphs 54 – 60).  
Examiner acknowledges and appreciates the Applicant’s definition of computer storage media (paragraph 44 of instant application) as to media which does not include transmission media, signals or carrier waves.

6.	As per claim 17, Jain teaches a method for managing access to peripherals in a containerized environment (figure 1), the method comprising: detecting, by a management service, that a software container has been started on a computing device (step 302, determining container access to a peripheral); accessing, by the management service, a policy applicable to a first application that runs in the software container (paragraphs 50 – 53); - Page 21 -Docket No. 20730.203determining, by the management service, that the policy indicates that a first peripheral should be accessible to the first application; mapping (step 314, figure 3a, paragraphs 54 – 60), by the management service, the first peripheral to the software container to cause the first peripheral to be accessible to the first application (step 310, figure 3a, paragraph 54); detecting, by the management service, that a hardware container has been started on the computing device; determining, by the management service, that the policy indicates that a second peripheral should be accessible to a second application that runs in the hardware container; and mapping (step 314, figure 3a, paragraphs 54 – 60), by the management service, the second peripheral (determination of other access, step 320) to the hardware container to cause the second peripheral to be accessible to the second application (paragraph 69, plurality of peripheral access as the system cycles back for addition connectivity with respect to the containers).  

7.	As per claim 2, Jain teaches a method, wherein mapping the first peripheral to the first container comprises interfacing with a peripheral mapper that runs in the first container (step 314, figure 3a, paragraphs 54 – 60).  

8.	As per claim 3, Jain teaches a method, wherein the peripheral mapper creates a symbolic link to the first peripheral within the first container to cause the first peripheral to be accessible to the first application (device catalogue of the peripherals, 112, figure 2a, paragraph 39).  
9.	As per claims 8 and 16, Jain teaches a method and media, wherein the first container is one of a software container or a hardware container (software container, paragraph 15).
  
10.	As per claim 9, Jain teaches a method, wherein determining that the policy indicates that the first peripheral should be accessible to the first application comprises determining that the policy associates an identifier of the first application with an identifier of the first peripheral (device identifiers, paragraph 44).  

11.	As per claim 10, Jain teaches a method, wherein the identifier of the first peripheral is a persistent identifier (identifier, paragraph 44).  

12.	As per claim 13, Jain teaches a media, wherein mapping the first peripheral to the first container comprises causing a peripheral mapper running in the first container to create a representation of the first peripheral within the first container (step 314, figure 3a, paragraphs 54 – 60, device catalogue of the peripherals, 112, figure 2a, paragraph 39).  

13.	As per claim 14, Jain teaches a media, wherein the method further comprises: relaying I/O requests pertaining to the first peripheral between the management service and the peripheral mapper (exchange of I/O requests along with associated data therein, paragraphs 28 – 30).  

14.	As per claim 15, Jain teaches a media, wherein the method further comprises: receiving, at a peripheral access manager that is loaded on a device stack for the first peripheral, I/O requests that target the first peripheral; and for each of the I/O requests that originated from the first container, allowing the I/O request, whereas, for each of the I/O requests that did not originate from the first container, blocking the I/O request (plurality of methods to block access can be seen in figure 3, figure 3a in step 304, figure 3b in step 330, and figure 3c in step 340, the system allows for variation of blocking of requests) .  

15.	As per claim 18, Jain teaches a media, wherein mapping the second peripheral to the hardware container comprises loading a peripheral mapper in the hardware container (paragraphs 15, 76, and 79, hardware container implementation)

Allowable Subject Matter
16.	Claim 4 – 7 ,11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skuliber/Rodriguez/Mahanta teach elements of container handling with associate mapping for peripherals/devices in a system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184